Citation Nr: 1108736	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  08-02 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a neurological disability of the lower extremities, to include as due to herbicide exposure.

2.  Entitlement to service connection for sarcoma, to include as due to herbicide exposure.

3.  Entitlement to service connection for bladder disability, to include as due to herbicide exposure.

4.  Entitlement to service connection for an enlarged prostate, to include as due to herbicide exposure.

5.  Entitlement to service connection for diverticulitis, to include as due to herbicide exposure.

6.  Entitlement to service connection for a psychiatric disorder, claimed as nervousness and sleep disturbance, to include as due to herbicide exposure.

7.  Entitlement to service connection for a bilateral hip disability.

8.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

(The issue of whether new and material evidence has been received to reopen a claim of service connection for a respiratory disability will be addressed in a separate Board decision).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to August 1969.

These matters come before the Board of Veterans' Appeals (BVA or Board) from May 2007 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  These matters were previously before the Board in November 2009.

The Veteran appeared before the undersigned Veterans Law Judge in June 2010 and delivered sworn testimony via video conference hearing in Lincoln, Nebraska.  The issues addressed at the hearing did not include the question of whether new and material evidence had been received to reopen a claim of service connection for a respiratory disorder.  This respiratory disorder claim had been addressed earlier at a Board hearing in April 2009.  A separate decision by the Board member who conducted that hearing will be made.

The issues of entitlement to service connection for a psychiatric disorder, claimed as nervousness and sleep disturbance, to include as due to herbicide exposure, and entitlement to a TDIU are addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  A neurological disability of the lower extremities was not shown in service and has not been shown by competent clinical, or competent and credible lay, evidence of record to be etiologically related to the Veteran's active military service, including exposure to Agent Orange.

2.  The competent evidence of record does not demonstrate that the Veteran has a current diagnosis of sarcoma.

3.  A bladder disability was not shown in service and has not been shown by competent clinical, or competent and credible lay, evidence of record to be etiologically related to the Veteran's active military service, including exposure to Agent Orange.

4.  An enlarged prostate disability was not shown in service and has not been shown by competent clinical, or competent and credible lay, evidence of record to be etiologically related to the Veteran's active military service, including exposure to Agent Orange.

5.  Diverticulitis was not shown in service and has not been shown by competent clinical, or competent and credible lay, evidence of record to be etiologically related to the Veteran's active military service, including exposure to Agent Orange.

6.  Hip disability was not shown in service and has not been shown by competent clinical, or competent and credible lay, evidence of record to be etiologically related to the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have neurological disability of the lower extremities that is the result of disease or injury incurred in or aggravated by active military service; nor is such a disability due to Agent Orange exposure.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The Veteran does not have sarcoma that is the result of disease or injury incurred in or aggravated by active military service; nor is such a disability due to Agent Orange exposure.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  The Veteran does not have bladder disability that is the result of disease or injury incurred in or aggravated by active military service; nor is such a disability due to Agent Orange exposure.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  The Veteran does not have an enlarged prostate that is the result of disease or injury incurred in or aggravated by active military service; nor is such a disability due to Agent Orange exposure.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5.  The Veteran does not have diverticulitis that is the result of disease or injury incurred in or aggravated by active military service; nor is such a disability due to Agent Orange exposure.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

6.  The Veteran does not have a hip disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in October 2006, December 2006, March 2007, April 2009, and April 2010 the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the appellant to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the March 2007 letter the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was completed prior to the initial AOJ adjudication of the claims, such notice was compliant with Pelegrini.  

As for the duty to assist, the Veteran's service treatment records have been associated with the claims file, as are VA medical records.  The Board has considered whether the Veteran should be scheduled for a VA examination with a medical opinion regarding a possible relationship between the disabilities on appeal and the Veteran's military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the evidence does not establish that the Veteran suffered an injury, disease or event noted during military service related to the claims on appeal, the Board finds that affording the Veteran an examination for the purpose of obtaining an opinion concerning a possible relationship between the disabilities on appeal and the Veteran's military service is not appropriate in this case.  In this regard, the Board notes that the Veteran specifically indicated at the time of his discharge from service (on the medical history portion of the August 1969 service separation examination) that he had none of the disabilities on appeal.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307(a)(6).  Furthermore, the diseases listed at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively service connected if this requirement is met, even though there is no record of such disease during service.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

I.  Lower Extremities

At his June 2010 Board hearing the Veteran essentially indicated (June 2010 Board Hearing transcript (Tr.), at pages 6-7) that he had leg numbness that he attributed to his (non-service-connected) lower back problems as well as due to exposure to Agent Orange.

The Veteran's service treatment records are negative for any recorded evidence of complaints, treatment, or diagnoses of any lower extremity or neurological disability.  The Veteran's August 1969 service separation examination report indicates that the Veteran's neurologic system and lower extremities were clinically evaluated as normal; the Veteran specifically denied that he had any cramps in the legs, painful joints, bone deformity or neuritis on the corresponding Medical History Report.

An August 2006 private treatment record noted no deformity of the lower extremities; the lower extremities showed 5/5 strength bilaterally, and sensation was intact to light touch.  A March 2008 VA record noted that the Veteran complained of leg weakness; examination revealed no lower extremity disability.

To the extent that the Veteran may have current lower extremity disability, the medical evidence fails to indicate that the Veteran had any such disability during service or within a year thereafter.  As no lower extremity disability has been etiologically related to service by competent clinical evidence of record, service connection for lower extremity disability is not warranted.

The Board acknowledges that acute and subacute peripheral neuropathy are among the diseases associated with exposure to certain herbicide agents and presumed to have been incurred in service.  The record, however, contains no such diagnosis, and the Veteran has not asserted that he has ever been diagnosed with peripheral neuropathy.  In sum, the preponderance of the evidence is against the claim of service connection for neurological disability of the lower extremities.

II.  Sarcoma

At his June 2010 Board hearing the Veteran essentially indicated (June 2010 Board Hearing transcript (Tr.), at page 4) that someone had told him to file a claim for sarcoma, but he acknowledged that he did not really know what sarcoma was.

The Board initially notes that the Veteran's service treatment records have no complaints of, or treatment for, sarcoma.  In fact, the Board can find no indication that the Veteran has a current sarcoma disability, and, as a service connection claim requires, at a minimum, medical evidence of a current disability, the preponderance of the evidence is against the Veteran's claim for service connection for sarcoma.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes that in September 1991 the Veteran was denied entitlement to service connection for a skin disability, and the Board does not consider the Veteran's sarcoma claim as a claim for a skin disability.

In sum, the preponderance of the evidence is against the claim of service connection for sarcoma.

III.  Bladder disability, enlarged prostate, and diverticulitis

At his June 2010 Board hearing the Veteran essentially indicated (June 2010 Board Hearing transcript (Tr.), at pages 7, 8, 49) that he had an enlarged bladder, enlarged prostate, and diverticulitis due to exposure to Agent Orange.  He noted that he had increased frequency of urination and stomach problems as a result, but also denied that he had bladder cancer or prostate cancer.

The Veteran's service treatment records are negative for any recorded evidence of complaints, treatment, or diagnoses for diverticulitis or for any bladder or prostate disability.  The Veteran's August 1969 service separation examination report indicates that the Veteran's genitourinary system, prostate (anus and rectum), and abdomen were all clinically evaluated as normal; the Veteran specifically denied that he had frequent indigestion, stomach or intestinal problems, and frequent urination on the corresponding Medical History Report.

A June 1991 VA treatment record noted that the Veteran complained of left lower quadrant pain and constipation.  Examination revealed no abdominal tenderness.  The impression was diverticulitis.

January 2008, March 2008, and May 2009 VA treatment records noted that the Veteran had normal bowel sounds and a nontender abdomen; PSA was normal.  The Veteran was advised to increase his fiber intake to help with his diverticulitis.  A March 2008 VA gastroenterology diagnostic study note revealed a normal sigmoidoscopy.

To the extent that the Veteran may have current bladder, prostate, and diverticulitis disability, the medical evidence fails to indicate that the Veteran had any such disability during service or within a year thereafter.  As no bladder, prostate, or diverticulitis disability has been etiologically related to service by competent clinical evidence of record, service connection for those disabilities is not warranted.

IV.  Hip disability

At his June 2010 Board hearing the Veteran essentially indicated (June 2010 Board Hearing transcript (Tr.), at page 12) that his hip disability was "probably" associated with his (nonservice-connected) back disability.

The Veteran's service treatment records are negative for any recorded evidence of complaints, treatment, or diagnoses for any hip disability.  The Veteran's August 1969 service separation examination report indicates that the Veteran's lower extremities and musculoskeletal system were clinically evaluated as normal; the Veteran specifically denied that he had any painful joints or any bone deformity on the corresponding Medical History Report.

An August 2006 private treatment record noted that the Veteran's hips were not painful to external and internal rotation.

A May 2009 VA treatment record noted that the Veteran complained of hip pain and had undergone interjections as treatment.  The assessment was left hip pain.

To the extent that the Veteran may have any current hip disability, the medical evidence fails to indicate that the Veteran had any such disability during service or within a year thereafter.  As no hip disability has been etiologically related to service by competent clinical evidence of record, service connection for any hip disability is not warranted.

V.  Conclusion

The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first hand knowledge (i.e., experiencing or observing such symptoms as lower extremity numbness, frequent urination, digestive problems, and hip pain).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran, however, as a layperson, is not competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  With regard to the disabilities on appeal, the Board finds that the Veteran's statements as to continuity of symptomatology since service are not credible (See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  In this regard, the Board notes that the Veteran specifically denied that he had any of the disabilities on appeal at the time of his discharge from service, as noted on the August 1969 Medical History Report.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  To the extent that the Veteran may be claiming that the disabilities on appeal are the result of combat, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not obviate the requirement that a veteran must submit medical evidence of a causal relationship between his disability and service.  Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  The Veteran has not done so in this case.


ORDER

Service connection for a neurological disability of the lower extremities is denied.

Service connection for sarcoma is denied.

Service connection for bladder disability is denied.

Service connection for an enlarged prostate is denied.

Service connection for diverticulitis is denied.

Service connection for a hip disability is denied.


REMAND

As for the issue of entitlement to service connection for a psychiatric disorder, claimed as nervousness and sleep disturbance, to include as due to herbicide exposure, the Board observes that VA regulations require that pertinent evidence submitted by the Veteran must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the Veteran.  38 C.F.R. §§ 19.37, 20.1304 (2010).

In this case, the last AOJ decision addressing the issue of service connection for a psychiatric disorder was a December 2007 statement of the case.  As additional pertinent evidence (including a May 2009 VA mental health record reflecting current psychiatric disability) has been associated with the claims file since the December 2007 statement of the case, the Board finds that the AOJ should readjudicate this issue prior to consideration by the Board.

(As the claim of entitlement to service connection for a psychiatric disorder could have an impact on the Veteran's claim for TDIU, a decision on the TDIU issue is deferred.)

Accordingly, the case is hereby REMANDED for the following actions:

The AOJ should readjudicate the issues of entitlement to service connection for a psychiatric disorder, claimed as nervousness and sleep disturbance, to include as due to herbicide exposure, and entitlement to a TDIU.  Consideration should specifically include evidence received since the 2007 statement of the case.  If either of the benefits sought is not granted, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


